DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 20 are objected to because of the following informalities: 
In claim 19, lines 13-14, “an inner surface of the indwelling peripheral intravenous indwelling peripheral intravenous catheter” should read “an inner surface of the indwelling peripheral intravenous catheter”
In claim 20, line 4, “from the indwelling peripheral intravenous line” should read “from the indwelling peripheral intravenous catheter”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations of “an instrument” in line 4. This renders the claim indefinite because “an instrument” was already recited functionally in line 1 of claim 1 and it is therefore unclear whether or not the recitation of “an instrument” in line 4 requires that the delivery device comprise a 
Claims 2-13 are similarly rejected by virtue of their dependence on claim 1.
Claim 13 recites the limitation "the guidewire is disposed within the tubing" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting the limitation "the guidewire is disposed within the tubing" such that a portion of the tubing surrounds a guidewire.
Claim 14 recites the limitation "the device" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner is interpreting the limitation "the device" in claim 14, line 1 to refer to the “delivery device” which is recited in claim 15, line 1 such that the “catheter assembly” is coupled to the “delivery device” recited in claim 15, line 1.
Claim 15-18 are similarly rejected by virtue of their dependency on claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribelin et al. (US 2016/0256667).

    PNG
    media_image1.png
    323
    819
    media_image1.png
    Greyscale

Regarding claim 1, Ribelin et al. discloses a delivery device (“insertion tool 10” of  Fig. 1A-1B) to deliver an instrument (“guidewire 22” of Fig. 1A-1B) through an intravenous catheter assembly (“catheter 42” of Fig. 1A-1B, see [0096], lines 1-14), the delivery device (10) comprising: a housing (“housing 12” of Fig. 1A-1B); and an instrument (“guidewire 22” of Fig. 1A-1B) configured to advance distally from the housing (12, see [0099], lines 8-12 indicating how a guidewire advancement assembly, “selectively advances the guidewire in a distal direction during use of the insertion tool 10 such that the distal portion of the guidewire extends beyond the distal end of the needle 16”), wherein the instrument (22) comprises a proximal end (see portion of instrument which is adjacent to “lever tab 26” of Fig. 3B) and a distal end (“distal portion 1104” of Fig. 42), wherein the distal end (1104) of the instrument (22) comprises a fluid permeable structure (see Examiner’s annotated Fig. 42 above), wherein the fluid permeable structure (see Examiner’s annotated Fig. 42 above) is configured to extend beyond a distal end (see portion of “catheter tube 44” of Fig. 3A-4B which extends freely and is not attached to housing) of a catheter (“catheter tube 44” of Fig. 1A-1B and 3A-4B) of the intravenous catheter assembly (42, see Fig. 4B illustrating how instrument extends beyond the distal end of the catheter).

    PNG
    media_image2.png
    242
    839
    media_image2.png
    Greyscale

Regarding claim 2, Ribelin et al. discloses the delivery device of claim 1 and further discloses wherein the instrument (22) comprises a guidewire (“guidewire 22” of Fig. 1A-1B, see [0099], lines 1-4 indicating how instrument comprises a guidewire), wherein the housing (12) comprises a slot (see Examiner’s annotated Fig. 3B above illustrating how housing comprises a slot configured as a long, narrow hole), wherein the delivery device further comprises: a guidewire hub (“guidewire lever 24” of Fig. 3A-4B) disposed within the housing (see Fig. 3A illustrating how hub is disposed within housing due to placement between “top housing portion 12A” and “bottom housing portion 12B”), wherein the guidewire (22) is secured to the guidewire hub (24, see [0099], lines 12-14 indicating how, “The guidewire lever 24 includes a lever tab 26 that engages the proximal end of the guidewire 22 so to push the guidewire through the lumen of the needle 16”), wherein the guidewire hub (24) is configured to move along the slot (see Examiner’s annotated Fig. 3B above) to advance the guidewire (22) in a distal direction and distal to the distal end of the housing (12, see transition of both guidewire hub and guidewire from Fig. 3B to Fig. 4A illustrating how hub moves along slot to advance the guidewire in a distal direction distal to the distal end of the housing).
Regarding claim 3, Ribelin et al. discloses the delivery device of claim 1 and further discloses wherein the instrument (22) comprises a guidewire (“guidewire 22” of Fig. 1A-1B, see [0099], lines 1-4 indicating how instrument comprises a guidewire), wherein the fluid permeable structure comprises: an elongated core (“an elongate core wire 1102” of Fig. 42); and a coil (“outer coil 1108” of Fig. 42) extending around the elongated core (1102, see Fig. 42 illustrating how coil extends around core) and 
Regarding claim 4, Ribelin et al. discloses the delivery device of claim 3 and further discloses wherein the instrument (22) comprises a rounded distal tip (“distal end 1102B” of Fig. 42, see Fig. 42 and note how distal tip is rounded and comprises a half-circle cross-section).
Regarding claim 6, Ribelin et al. discloses the delivery device of claim 3 and further discloses wherein spacing between rings (see Examiner’s annotated Fig. 42 above) of the coil (1108) is generally uniform (see Fig. 42 illustrating how spacing between consecutive rings is the same all along the coil). 
Regarding claim 8, Ribelin et al. discloses the delivery device of claim 3 and further discloses wherein the elongated core (1102) comprises a first portion having a first outer diameter (see Examiner’s annotated Fig. 42 above) and a second portion having a second outer diameter (see Examiner’s annotated Fig. 42 above).
Regarding claim 9, Ribelin et al. discloses the delivery device of claim 3 and further discloses wherein the coil (1108) comprises a distal end (see Examiner’s annotated Fig. 42 above) and a proximal end (see Examiner’s annotated Fig. 42 above), wherein the distal end (see Examiner’s annotated Fig. 42 above) of the coil (1108) is disposed distal to the distal end (see Examiner’s annotated Fig. 42 above) of the elongated core (1102, see Examiner’s annotated Fig. 42 above illustrating how coil extends more in the distal direction than distal end of the elongated core and, therefore, distal end of the coil is disposed distal to the distal end of the elongated core).
Regarding claim 10, 
Regarding claim 11, Ribelin et al. discloses the delivery device of claim 9 and further discloses wherein the distal end (see Examiner’s annotated Fig. 42 above) of the coil (1108) is closed (see Fig. 42 above illustrating how a portion of the distal end of the coil is closed by “1102B”). 
Regarding claim 13, Ribelin et al. discloses the delivery device of claim 1 and further discloses the instrument (22) further comprising: a tubing (“stiffening sleeve 1110” of Fig. 42), wherein the tubing (1110) comprises a proximal end (see Examiner’s annotated Fig. 42 above) and a distal end (see Examiner’s annotated Fig. 42 above), wherein the distal end (see Examiner’s annotated Fig. 42 above) of the tubing (1110) comprises a fluid permeable structure (see Examiner’s annotated Fig. 42 above illustrating how distal end of tubing comprises a gap which permits fluid flow and therefore corresponds to a fluid permeable structure), wherein the guidewire (22)  is disposed within the tubing (1110, see Fig. 42 illustrating how guidewire is disposed within tubing). 
Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Galgano et al. (US 2016/0045715).
Regarding claim 19, Galgano et al. discloses a method (“operation”, see [0099] – [0108]), comprising: coupling an instrument delivery device (“handle 12” of Fig. 1A) to an indwelling peripheral intravenous catheter (“catheter tube 30” of Fig. 1A) at least partially disposed in a vein of a patient (see Fig. 5A illustrating delivery device coupled to intravenous catheter which is partially disposed in a vein of a patient), the instrument delivery device (12) comprising a housing (“body 20” of Fig. 1B) and an instrument (“hollow stabilizing component 50” of Fig. 1A-1B and “guide wire 60” of Fig. 1A-1B) configured to be advanced from the housing (20) and moved relative to the indwelling peripheral intravenous catheter (30, see [0105], lines 1-8 and [0106], lines 1-5), wherein the instrument (50/60) comprises a fluid permeable structure (see opening to a lumen of “hollow stabilizing component 50” shown in Fig. 3H and see [0104], lines 1-4 indicating how, “there can be some gap or space between guide wire 60 and the internal wall of the lumen of HSC tube 50 through which blood might move 
Regarding claim 20, Galgano et al. discloses the method of claim 19 and further discloses the method comprising: moving the instrument (50/60) from the second position (Fig. 5A-5H) toward the first position (see Fig. 3E and 3H) after transferring a desired volume of blood to the fluid reservoir (see Fig. 6 illustrating how distal end of instrument is now proximal to the distal end of the intravenous catheter and note how the step of Fig. 6 described in [0107] occurs after the step of verifying a desired .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ribelin et al. (US 2016/0256667) in view of Orr (US 5,865,768).
Regarding claim 5, Ribelin et al. discloses the delivery device of claim 3. Ribelin et al. does not, however, discloses wherein the coil is fixed to the elongated core at a plurality of positions along a length of the elongated core. 
Orr teaches a guidewire (“guide wire 10” of Fig. 1) comprising an elongated core (“core wire 20” of Fig. 1) and a coil (“coil 15” of Fig. 1) extending around the elongated core (20, see Fig. 1 illustrating how coil extends around the elongated core) and coupled to the core (20, see Fig. 1 illustrating how coil is coupled to core at “55” and “60”). Orr further teaches wherein the coil (15) is fixed to the elongated core (20)  at a plurality of positions (“welded 55” of Fig. 1 and “spring brace 60” of Fig. 1) along a length of the elongated core (20, see Fig. 1 illustrating coil fixed to core at two positions along the length of the core).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidewire of Ribelin et al. such that the coil is fixed to the . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ribelin et al. (US 2016/0256667) in view of Morris et al. (US 6,390,992).
Regarding claim 7, Ribelin et al. discloses the delivery device of claim 3. Ribelin et al. does not, however, disclose wherein spacing between rings of the coil caries.
Morris et al. teaches a guidewire (“guidewire 10” of Fig. 1) comprising an elongated core (“flattened distal portion 12” of Fig. 1); and a coil (“helical coil 14” of Fig. 1) extending around the elongated core (12, see Fig. 1 illustrating how coil extends around the core). Morris et al. further teaches wherein the spacing between rings of the coil (14) varies (see Fig. 1 and Col. 3, lines 37-45 indicating how spacing between rings of the coil varies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coil of Ribelin et al. such that the spacing between the rings of the coil varies as taught by Morris et al. Such a modification corresponds to a design which was well known in the art prior to the effective filing date of the claimed invention. Furthermore, such a modification would be advantageous because it would allow for improved shapeability and provide a wide range of flexible characteristics (see Col. 3, lines 53-58 of Morris et al.).
Claims 1-2, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Belson (US 2010/0210934) in view of Fleming et al. (US 6,132,388).

    PNG
    media_image3.png
    245
    861
    media_image3.png
    Greyscale

Regarding claim 1, Belson discloses a delivery device (see Fig. 37A above) to deliver an instrument (“guide wire 10” of Fig. 37A) through an intravenous catheter assembly (“one or more flaps 384” of Fig. 41 and “outer flexible tube 380” of Fig. 41, see Fig. 38 illustrating delivery of instrument through intravenous catheter), the delivery device comprising: a housing (“housing 6” of Fig. 37A); and an instrument (“guide wire 10” of Fig. 37A) configured to advance distally from the housing (see Fig. 38 illustrating instrument advanced distally from housing), wherein the instrument (10) comprises a proximal end (see portion of instrument which is adjacent to “guide wire carrier 15” of Fig. 37A) and a distal end (“guide wire tip 13” of Fig. 37A), wherein the distal end (13) is configured to extend beyond a distal end of a catheter (“outer flexible tube 380” of Fig. 41, see Fig. 38 illustrating extension of distal end of instrument beyond distal end of catheter) of the intravenous catheter assembly (384/380). Belson does not, however, disclose wherein the distal end of the instrument comprises a fluid permeable structure, wherein the fluid permeable structure is configured to extend beyond a distal end of a catheter of the intravenous catheter assembly.
Fleming et al. teaches an instrument (“guidewire” of Fig. 1, see Col. 3, lines 7-18) comprising a distal end (“guide wire tip 10” of Fig. 1). Fleming et al. further teaches the distal end (10) of the instrument (Fig. 1) comprises a fluid permeable structure (see Fig. 1 illustrating how spacing of “coil 20” and gap between “coil 20” and “core wire 12” creates a fluid permeable structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument of Belson such that the distal end of the 
Regarding claim 2, Belson in view of Fleming et al. teaches the delivery device of claim 1. Belson further teaches wherein the instrument (10) comprises a guidewire (“guide wire 10” of Fig. 37A), wherein the housing (6) comprises a slot (see Examiner’s annotated Fig. 37A above illustrating how housing comprises a slot configured as a long, narrow hole), wherein the delivery device (see Fig. 37A above) further comprises: a guidewire hub (“advancement lever 14” of Fig. 37A and “guidewire carrier 15” of Fig. 37A) disposed within the housing (6, see Fig. 37A above illustrating how hub is disposed within housing), wherein the guidewire (10) is secured to the guidewire hub (14/15, see Fig. 37A and [0074], lines 11-14 illustrating securement of guidewire to hub), wherein the guidewire hub (14/15) is configured to move along the slot (see Examiner’s annotated Fig. 37A above, see transition of Fig. 37A to 39 to illustrate movement of hub along the slot) to advance the guidewire (10) in a distal direction and distal to the distal end of the housing (6, see Fig. 39 illustrating distal advancement of guidewire such that it is distal to the distal end of the housing).
Regarding claim 12, 
Regarding claim 14, Belson discloses a catheter system (“blood draw device 1d” of Fig. 37A-42), comprising: an instrument (“guide wire 10” of Fig. 37A), comprising a proximal end (see portion of instrument which is adjacent to “guide wire carrier 15” of Fig. 37A) and a distal end (“guide wire tip 13” of Fig. 37A); and a catheter assembly (“one or more flaps 384” of Fig. 41 and “outer flexible tube 380” of Fig. 41) coupled to the device (see Examiner’s annotated Fig. 37A above illustrating the device and how catheter assembly is coupled to device), comprising: a catheter adapter (“proximal end 382” of Fig. 40-42 see [0155], lines 10-12 indicating how adapter may comprise a “luer fitting”), comprising a distal end (see Examiner’s zoomed Fig. 41 below), a proximal end (see Examiner’s zoomed Fig. 41 below), a lumen (see Examiner’s zoomed Fig. 41 below) extending between the distal end and the proximal end (see zoomed Fig. 41 below illustrating how lumen extends between proximal and distal ends of adapter); and a catheter (“outer flexible tube 380” of Fig. 41) secured to the catheter adapter (382, see zoomed Fig. 41 below illustrating how catheter is integrally formed with adapter) and extending distally from the catheter adapter (see ‘arrow’ of zoomed Fig. 41 below illustrating how catheter extends distally), wherein the catheter (380) comprises a distal end (see tapered portion of catheter illustrating in zoomed Fig. 41 below) and a proximal end (see portion of catheter which extends between “flaps 384” illustrating in zoomed Fig. 41 below), wherein the distal end (13) of the instrument (10) is configured to be disposed distal to the distal end of the catheter (380, see Fig. 39 illustrating how distal end of instrument is disposed distal to the distal end of the catheter). Belson does not, however, disclose wherein the distal end of the instrument comprises a fluid permeable structure. 
Fleming et al. teaches an instrument (“guidewire” of Fig. 1, see Col. 3, lines 7-18) comprising a distal end (“guide wire tip 10” of Fig. 1). Fleming et al. further teaches the distal end (10) of the instrument (Fig. 1) comprises a fluid permeable structure (see Fig. 1 illustrating how spacing of “coil 20” and gap between “coil 20” and “core wire 12” creates a fluid permeable structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Belson such that the distal end of the instrument comprised the fluid permeable structure taught by Fleming et al. Such a modification corresponds to a design which was already well known in the art prior to the effective filing date of the claimed invention. Additionally, such a modification would be advantageous because it provides enhanced handling characteristics (see Col. 2, lines 25-29).

    PNG
    media_image4.png
    338
    536
    media_image4.png
    Greyscale

Regarding claim 15, Belson in view of Fleming et al. teaches the instrument of claim 14. Belson further teaches the system comprising a delivery device (see Examiner’s annotated Fig. 37A above), wherein the delivery device (see 37A above) comprises the instrument (10, see Fig. 37A above illustrating how instrument extends to the “guide wire carrier 15” of Fig. 37A and, therefore, the delivery device comprises the instrument), wherein the delivery device comprises a housing (“housing 6” of Fig. 37A), wherein a blood collection pathway (see Fig. 41 illustrating pathway of blood collection as indicated by the presence of “blood 4” in various parts of the system) of the catheter system (1d) 
Regarding claim 16, Belson in view of Fleming et al. teaches the instrument of claim 14. Belson further teaches wherein the instrument (10) comprises an extension device (see Fig. 39 illustrating how instrument comprises a “guide wire tip 13” which extends out of catheter 380) having an elongated body (see Fig. 39 illustrating how “guide wire tip” 13 has an elongated body extending out of catheter 380) and secured to the proximal end (see zoomed Fig. 41 above) of the catheter adapter (382, see examiner’s annotated Fig. 37A and zoomed Fig. 41 above illustrating how proximal end of catheter adapter is secured to a delivery device which houses the instrument and, therefore, instrument is secured to the proximal end of the adapter). Belson does not, however, teach wherein the fluid permeable structure comprises a groove, a flat region, a plurality of side holes, or plurality of channels extending parallel to a longitudinal axis of the elongated body.
Fleming et al. teaches the instrument (“guidewire” of Fig. 1, see Col. 3, lines 7-18) comprising an extension device (see Fig. 1 illustrating how “core wire 12” has an elongated body and extends towards the “atraumatic tip 18”) having an elongated body (see Fig. 1 illustrating how “core wire 12” has an elongated body) and wherein the fluid permeable structure (20/12) comprises a groove (see Fig. 1 illustrating how spacing between adjacent portions of “coil 20” forms a narrow furrow which is spiral shaped) extending parallel to a longitudinal axis of the elongated body (12, see Fig. 1 illustrating how groove which is spiral shaped extends towards the “atraumatic tip 18” in the same manner as the elongated body and, therefore, extends parallel to a longitudinal axis of the elongated body). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Belson in view of Fleming et al. such that the fluid permeable structure comprises a groove extending parallel to a longitudinal axis of the 
Regarding claim 17, Belson in view of Fleming et al. teaches the instrument of claim 14. Belson further teaches wherein the instrument (10) comprises a guidewire (“guide wire 10” of Fig. 37A) and wherein the distal end (13) of the instrument (10) are configured to be disposed distal to the distal end of the catheter (380, see Fig. 39 illustrating how distal end of instrument is disposed distal to the distal end of the catheter). Belson does not, however, teach wherein the fluid permeable structure comprises: an elongated core; and a coil extending around the elongated core and coupled to the elongated core, wherein the coil comprises a distal end and a proximal end, wherein the elongated core comprises a distal end and a proximal end, wherein the distal end of the coil and the distal end of the elongated core are configured to be disposed distal to the distal end of the catheter.
Fleming et al. teaches an instrument (“guidewire” of Fig. 1, see Col. 3, lines 7-18) comprising a distal end (“guide wire tip 10” of Fig. 1). Fleming et al. further teaches the distal end (10) of the instrument (Fig. 1) comprises a fluid permeable structure (see Fig. 1 illustrating how spacing of “coil 20” and gap between “coil 20” and “core wire 12” creates a fluid permeable structure). Fleming et al. further teaches wherein the fluid permeable structure (see Fig. 1 illustrating how spacing of “coil 20” and gap between “coil 20” and “core wire 12” creates a fluid permeable structure) comprises an elongated core (“core wire 12” of Fig. 1); and a coil (“coil 20” of Fig. 1) extending around the elongated core (12, see Fig. 1 illustrating how coil extends around the core), wherein the coil (20) comprises a distal end (see portion of coil which is attached to “tip 18” of Fig. 1) and proximal end (end of coil which is opposite the distal end), wherein the elongated core (12) comprises a distal end (see portion of core which is attached to “ribbon section 16” of Fig. 1) and a proximal end (end of coil which is opposite the distal end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter system of Belson in view of Fleming et al. such that 
Regarding claim 18, Belson in view of Fleming et al. teaches the instrument of claim 14. Belson further teaches the system comprising a gap between an outer diameter of the instrument (10) and an inner diameter of the catheter (380, see Fig. 39 illustrating how instrument is significantly more narrow than catheter which indicates that a gap exists between the outer diameter of the instrument and the inner diameter of the catheter). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783